Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 9,13,12,15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	As to claims 9,12, how is SP (solubility parameter) defined in a manner that relates intrinsic gas to the membrane?
	(As to REMARKS, consider:
 As to the 7th Paragraph of p. 7 (i.e., “A1”); Paragraph 31 is not helpful in defining SP.  Neither was Paragraph 115, if such was intended)
	
	As to claims 9,12; Paragraphs 113 and 114 of Pub suggest that there are SP values for solid materials (Para 113), and SP values for intrinsic gas. Such suggests that the SP parameter for solid materials is fundamentally different (i.e. both how it’s defined, and thus measured) from the SP parameter for gas. How might SP be defined for the solid materials? How might SP be defined for the gas materials. How can the “difference” (claims 9,12) between values from 2 differently defined parameters be compared to provide any useful/meaningful result? (An explanation as the to how the individual parameters are defined/determined may potentially address such)
	(As to REMARKS, consider:
 As to the 9th Paragraph of p.7 ( (i.e. “A2”); None of the symbols in Equation (10) are defined.  Also, is this same equation truly applicable to both solids and gases?  One of ordinary 
	
    PNG
    media_image1.png
    240
    620
    media_image1.png
    Greyscale

As to the last paragraph of p. 7 (i.e. “A3”); The difficulty is that it is not clear how a gas can be numerically compared to a liquid in any meaningful manner.  Consider that Equation (10) is undefined purposes of this application, and as such it’s not expressed how that same equation can be separately applied to a gas (to obtain on value of “S”, applied to a solid to obtain a second value of “S”, to obtain 2 different values for a physically meaningful comparison.

	NOTE:  As to claims 1,9,10 and 12, each of these method claims is limited such that each includes the action step of making an actual selection (“selected”, lines 4,6 of claim 1; line 4 of claim 9; lines 5,8 of claim 10; line 5 of claim 12).  Claims 1 and 10 include making a selection of one sensor from a set of particularly claimed existing sensors (i.e. a selection of one of a resonant, electrical and FET sensor); and another selection from a different set of particularly claimed existing materials); while claims 9 and 12 make a selection of one sensor from a set of particularly claimed sensors (i.e. a selection 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/Primary Examiner, Art Unit 2861